Exhibit 10.08
 

[image.jpg]
PDF Solutions, Inc.
 
333 West San Carlos Street, Suite 700
San Jose, California   95110


 
May 9, 2012


VIA HAND DELIVERY and copy by EMAIL: michael.shahbazian@pdf.com


Mr. Michael Shahbazian
1291 Estate Drive
Los Altos, CA  94024




Re: Extension of Employment Offer – Temporary Position




Dear Michael,


Effective from May 11, 2012, we would like to extend the term of your temporary
employment with PDF Solutions, Inc. through June 11, 2012 (the “Extended
Period”). For the avoidance of doubt, your sole compensation for the Extended
Period will be the salary at the same rate ($11,250 per payroll period) paid to
you in the same manner as set forth under your employment offer and in
accordance with the Company’s standard payroll policies.


If you are in agreement with this offer, please sign and date a copy of this
letter in the space provided below and return a copy to Gail Shih. Thank you for
agreeing to help us during this transition.
 
 
 

 
Sincerely,
PDF SOLUTIONS, INC.


/s/ John Kibarian
John K. Kibarian
President, Chief Executive Officer, and Director

 




ACKNOWLEDGMENTS & ACCEPTANCE


I understand that my employment at the Company is not a contract for a fixed
term or specific period of time. I understand that my employment is voluntary
(“At Will”) and can be terminated either by me or by the Company at any time,
with or without prior notice and with or without cause.  These provisions
supersede all prior representations or agreements, whether written or oral.   My
“At Will” status may not be modified or amended except by a written agreement,
signed by the Company and me.




THE FOREGOING TERMS AND CONDITIONS
ARE HEREBY AGREED TO AND ACCEPTED:


Signed: /s/ Michael Shahbazian


Name: Michael Shahbazian


Date: May 15, 2012